Case 2:16-cv-02733-JTF-dkv Document 29 Filed 04/10/19 Page 1 of 1                 PageID 91


                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


UNITED STATES OF AMERICA, and
THE STATE OF TENNESSEE ex rel.
DR. L. DARRYL QUARLES,

                 Plaintiffs,

v.                                                             Cv. No. 16-2733-JTF

SATELLITE HEALTHCARE, INC.,
UT MEDICAL GROUP, INC., and
WELLBOUND of MEMPHIS, LLC,


                 Defendants.



                                        JUDGMENT

       Decision by Court. This action came for consideration before the Court. The issues have
been duly considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that this action is dismissed in accordance with the
Order of Dismissal With Prejudice entered on April 9, 2018.



APPROVED:

s/John T. Fowlkes, Jr.                                   THOMAS M. GOULD
JOHN T. FOWLKES, JR.                                     CLERK
UNITED STATES DISTRICT JUDGE
April 10, 2019                                           s/Lorri J. Fentress      __________
DATE                                                     (BY) LAW CLERK
